Citation Nr: 0500099	
Decision Date: 01/04/05    Archive Date: 01/19/05

DOCKET NO.  03-08 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 
percent for the service-connected residuals of thoracolumbar 
strain with first degree spondylolisthesis, L4, bilateral 
facet atrophy, and disc space narrowing at L4-5.  

2.  Entitlement to an initial evaluation in excess of 30 
percent for the service-connected residuals of cervical 
sponylosis with impingement syndrome.  




REPRESENTATION

Veteran represented by:  The American Legion




WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active duty service from June 1981 to March 
2002.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the RO.  

In January 2003, the RO assigned an increased rating of 40 
percent for the service-connected thoracolumbar disability, 
effective on August 28, 2002.  The RO also assigned an 
increased rating of 20 percent for the service-connected 
cervical spine disability effective on April 1, 2001, the day 
following his separation from service.  

In January 2004, the RO assigned an increased evaluation of 
30 percent rating for the service-connected cervical spine 
disability effective on September 26, 2003.  

Both disabilities were initially rated 10 percent disabling 
effective April 1, 2002, the day following separation from 
service.  

Although each increase represents a grant of benefits, a 
decision awarding a higher rating, but less that the maximum 
available benefit, does not abrogate the pending appeal.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, these matters 
continue before the Board.  

In June 2003, the veteran testified at a hearing before a 
Decision Review Officer (DRO) at the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.  



REMAND

The veteran has not been advised of the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) as they apply 
to the specific issues on appeal.  The RO must send complete 
VCAA notice to the veteran that includes information 
regarding the his and VA's respective responsibilities at to 
obtaining and furnishing relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In his March 2003 Substantive Appeal, the veteran requested a 
hearing before a Veterans Law Judge (VLJ) in Washington, D.C.  
Specifically, the veteran checked the box indicating that he 
desired a Board hearing in Washington, D.C.  

The veteran also requested a hearing before a DRO at the RO.  
This hearing took place in June 2003.  

The RO should ask the veteran whether he is satisfied with 
the RO hearing or whether he would like to testify before a 
VLJ at the RO or in Washington, DC.  

After receiving the veteran's response regarding his hearing 
preference, the RO should take appropriate action.  

To ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  See also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003); See Quartuccio, supra.  
The RO must also send the veteran a letter 
outlining the relevant provisions of VCAA 
along with Quartuccio information with 
respect to the issues on appeal.  

2.  The RO should take appropriate steps 
in order clarify whether the veteran is 
satisfied with the RO hearing or whether 
he would like a hearing before a VLJ, as 
previously requested.  Following the 
veteran's response, the RO should take 
appropriate action.  

3.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed, and if it 
has not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  
4.  Then, following completion of any 
indicated development, the RO should 
undertake to review the veteran's claims 
for increase.  If indicated, the veteran 
and his representative should be provided 
with a Supplemental Statement of the Case 
and given an opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  




